 



Exhibit 10.2

«FirstLast»
(address)

Dear «Fname»:

TODCO (the “Company”) hereby awards to you effective as of ___, 200___ (the
“Award Date”) ___ Deferred Performance Units in accordance with the TODCO 2005
Long Term Incentive Plan (the “Plan”). Each Deferred Performance Unit represents
the opportunity for you to receive one share of TODCO Class A common stock
(“Common Stock”). Your award of Deferred Performance Units is more fully
described in Appendix A, Terms and Conditions of Employee Deferred Performance
Unit Award. This letter and the attached Appendix A shall be referred to and
defined herein as the “Award Letter.”

The exact amount of the shares of Common Stock you may earn will be determined
based upon the Company’s achievement of a performance standard during the
Performance Cycle as described in Appendix A. Your Deferred Performance Unit
Award will become Earned Shares on the Determination Date and will be issued in
Common Stock thereafter in accordance with Appendix A.

Your Deferred Performance Units are subject to the terms and conditions set
forth in the enclosed Plan, the Prospectus for the Plan, this Award Letter and
any rules and regulations adopted by the Executive Compensation Committee of the
Company’s Board of Directors in accordance with the terms of the Plan.

This Award Letter, the Plan, and any other attachments should be retained in
your files for future reference.

Congratulations on your award.

Very truly yours,

Jan Rask
Enclosures

 



--------------------------------------------------------------------------------



 



Appendix A

Terms and Conditions of
Employee Deferred Performance Unit Award
[Date]

The Deferred Performance Unit Award by TODCO (the “Company”) to you effective as
of the Award Date provides for the opportunity for you to receive, if certain
conditions are met, shares of TODCO Class A common stock (“Common Stock”)
subject to the terms and conditions set forth in the TODCO 2005 Long Term
Incentive Plan (the “Plan”), the enclosed Prospectus for the Plan, any rules and
regulations adopted by the Executive Compensation Committee of the Company’s
Board of Directors (the “Committee”), and this Award Letter. Any terms used and
not defined in the Award Letter shall have the meanings set forth in the Plan.
In the event there is an inconsistency between the terms of the Plan and the
Award Letter, the terms of the Plan will prevail.

1. Determination of Earned Shares

          (a) Earned Shares. The exact number of shares of Common Stock that
will actually be earned by and awarded to you (the “Earned Shares”) out of the
total maximum number of the Deferred Performance Units awarded to you in this
Award Letter will be based upon the level of achievement by the Company of the
performance standard described below over the three-year period commencing
January 1, 200___ (the “Performance Cycle”). The determination by the Committee
with respect to the achievement of such performance standards will be made in
the first quarter of 200___ after all necessary Company and peer information is
available. The specific date on which such determination is formally made and
approved by the Committee is referred to as the “Determination Date.” After the
Determination Date, the Company will notify you of the number of Earned Shares,
if any, to be actually awarded to you. The delivery of the Earned Shares will be
made no later than 2 1/2 months after the Determination Date.

The calculation of Earned Shares shall be based on the Company’s Total
Shareholder Return ranking compared to a defined peer group at the end of the
Performance Cycle as determined by the Committee in its sole discretion. “Total
Shareholder Return” is defined for a given company as the change in share price
plus cumulative dividends paid, assuming dividend reinvestment during the
Performance Cycle, over share price at the beginning of the Performance Cycle of
the applicable company. Earned Shares will be calculated by multiplying the
maximum number of Deferred Performance Units granted by the following
percentages for the percentile rank achieved. For Total Shareholder Return
performance between the percentile ranks noted below, linear interpolation will
be used to calculate the exact number of Earned Shares:

 



--------------------------------------------------------------------------------



 



          Percentile       Rank   Percentage  
100th
    100 %
92
    91.67  
84
    83.33  
75
    75.00  
68
    66.67  
62
    58.33  
56
    50.00  
50
    40.00  
44
    30.00  
38
    20.00  
32
    10.00  
25th or lower
  ZERO

The Company’s defined “Peer Group” shall consist of TODCO and the following
companies: Cal Dive International, Ensco International, Global Industries, Grant
Prideco, Grey Wolf, Helmerich & Payne, Key Energy Services, Maverick Tube,
Newpark Resources, Parker Drilling, Patterson – UTI Energy, Pride International,
Rowan Companies Inc. and Tidewater Inc.

          (b) Committee Determinations. In accordance with the provisions of the
Plan, the Committee shall have the exclusive authority to make all
determinations hereunder, including but not limited to the ranking of TODCO and
its Peer Group. Without limiting the foregoing, the Committee shall have
absolute discretion to determine the number of Earned Shares to which you are
entitled, if any, including without limitation such adjustments as may be
necessary in the opinion of the Committee to account for changes since the date
of the Award Letter. Notwithstanding the foregoing, the Committee shall be
precluded from increasing the amount that would otherwise be obtainable upon the
achievement of the performance goals described in Section 1(a) above to the
extent prescribed by Section 162(m) of the Internal revenue Code of 1986 as
amended (the “Code”) and the applicable regulations rulings and notices
thereunder. The Committee’s determination shall be final, conclusive and binding
upon you. You will not have any right or claim with respect to any shares other
than Earned Shares to which you become entitled in accordance herewith.

          (c) You will not be required to pay any purchase price for the Earned
Shares; however tax withholding is required pursuant to Section 8.

2. Vesting

          (a) Unless vested on an earlier date as provided in this Appendix A,
the Earned Shares will vest on the Determination Date. The Deferred Performance
Units will only become Earned Shares, if at all, on the Determination Date.

          (b) As described in Section 7 below, in the event of a Change in
Control, a portion of your Deferred Performance Units may become Earned Shares.

2



--------------------------------------------------------------------------------



 



3. Restrictions

Until and unless Earned Shares become vested, you do not own any of the Common
Stock potentially subject to the Deferred Performance Units awarded to you in
this Award Letter and you may not attempt to sell, transfer, assign or pledge
the Deferred Performance Units or the Common Stock that may be awarded
hereunder. Your Earned Shares, if any, will be registered in your name as of the
Determination Date. The Deferred Performance Units awarded hereunder shall be
accounted for by the Company on your behalf on a ledger. Promptly after the
Determination Date (but no later than 2 1/2 months after the Determination
Date), the net shares (total vested Earned Shares minus any Earned Shares
retained to satisfy the tax withholding obligation of the Company, as described
in Section 8 if applicable), will be delivered in street name to your brokerage
account (or, in the event of your death, to a brokerage account in the name of
your beneficiary in accordance with the Plan) or, at the Company’s option, a
certificate for such shares will be delivered to you.

4. Dividends and Voting

The Deferred Performance Units granted herein do not give you any rights as a
stockholder of the Company including, but not limited to, voting and dividend
rights.

5. Termination of Employment

If your employment is terminated prior to the Determination Date due to death,
“Disability” (as defined below), “Retirement” (as defined below) or at the
convenience of the Company (as determined by the Committee), you will be
entitled to receive Earned Shares representing a “Pro Rata Share” of your
Deferred Performance Units, if any become payable, on the Determination Date.
The calculation of your Pro- Rata Share is determined by multiplying the number
of Earned Shares calculated as of the Determination Date which would have
otherwise been earned had your employment not been terminated, by a fraction,
the numerator of which is the number of calendar days you were employed during
the Performance Cycle after the Award Date and the denominator of which is the
total number of calendar days in the Performance Cycle after the Award Date.
Retirement is defined for the purpose of this section of Appendix A as meeting
the “Rule of 70”, which requires a minimum age of 55, combined with years of
service to total 70 or more. If you retire after the age of 55, yet your age and
years of service do not lead to a combined 70, you will not be entitled to any
Earned Shares. Retirement also means your retirement at the convenience of the
Company as determined by the Committee. Disability shall mean you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last a continuous period of not less than twelve months or by reason
of either of the foregoing you are receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company. Except as provided under Section 7, “Change in
Control”,” if your employment is terminated for any reason other than death,
Disability, Retirement, or termination for the convenience of the Company, you
will not be entitled to any Earned Shares. The Committee shall have absolute
discretion to determine the date and circumstances of termination of your
employment, including without limitation whether as a result of death,
Disability, Retirement, or termination for the convenience of the Company, or
any other reason, and its determination shall be final, conclusive and binding
upon you.

3



--------------------------------------------------------------------------------



 



6. Beneficiary

You may designate a beneficiary to receive any Earned Shares that become due to
you after your death, and may change your beneficiary from time to time.
Beneficiary designations should be filed with the Committee of the Plan. If you
fail to designate a beneficiary, Earned Shares due to you under the Plan will be
issued to the executor or administrator of your estate in the event of your
death.

7. Change in Control

Acceleration of Vesting. If you are employed by the Company on the date of a
Change in Control of the Company and the Determination Date has not occurred,
you will be entitled to receive Earned Shares representing 50% of your Deferred
Performance Units. to be paid no later than 2 1/2 months after a Change in
Control. A Change in Control of the Company shall be deemed to have occurred as
of the first day any one or more of the following conditions shall have been
satisfied:



  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of shares representing 20% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation or other entity controlled by the Company, or (iv) any
acquisition by any corporation or other entity pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of Section 7(c); or     (b)  
Individuals who, as of the effective date of the Plan (as defined in the Plan),
are members of the Board of Directors of the Company (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of Directors
of the Company; provided, however, that for purposes of this Section 7(b), any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or

4



--------------------------------------------------------------------------------



 



  (c)   Consummation of a reorganization, merger, conversion or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Voting Securities, (ii) no Person (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of the combined voting power of the then outstanding voting securities of
the corporation or other entity resulting from such Business Combination except
to the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or     (d)   Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company other than in
connection with the transfer of all or substantially all of the assets of the
Company to an affiliate or a Subsidiary of the Company.

8. Tax Consequences and Income Tax Withholding

          (a) You should review the Plan Prospectus for a general summary of the
U.S. federal income tax consequences to you from this award of Deferred
Performance Units and any Earned Shares based on currently applicable provisions
of the Code and related regulations. The summary does not discuss state and
local tax laws or the laws of any other jurisdiction, which may differ from U.S.
federal tax law. Neither the Company nor the Committee guarantees the tax
consequences of your award herein. You are advised to consult your own tax
advisor regarding the application of the tax laws to your particular situation.

          (b) The award under the Award Letter is subject to your making of
arrangements satisfactory to the Company to satisfy any applicable U.S. federal,
state or local withholding

5



--------------------------------------------------------------------------------



 



tax liability arising from the vesting of the Earned Shares. You can either make
a cash payment to the Company of the required amount or at the discretion of the
Committee you can elect to satisfy your withholding obligation by having the
Company retain Common Stock having a value approximately equal to the amount of
your withholding obligation from the Earned Shares otherwise deliverable to you
upon the vesting of such shares. You may not elect for such withholding to be
greater than the minimum statutory withholding tax liability arising from the
vesting of the Earned Shares. If you fail to satisfy your withholding obligation
in a time and manner satisfactory to the Company, no shares will be issued to
you or the Company at its discretion shall have the right to withhold the
required amount from your salary or other amounts payable to you prior to the
delivery of the Common Stock to you.

          (c) In addition, you must make arrangements satisfactory to the
Company to satisfy any applicable withholding tax liability imposed under the
laws of any other jurisdiction arising from the award hereunder. You may not
elect to have the Company withhold Earned Shares having a value in excess of the
minimum statutory withholding tax liability. If you fail to satisfy such
withholding obligation in a time and manner satisfactory to the Company, no
shares will be issued to you or the Company shall have the right to withhold the
required amount from your salary or other amounts payable to you prior to the
delivery of the Common Stock to you.

9. Restrictions on Resale

Other than the restrictions referenced in paragraph 3, there are no restrictions
imposed by the Plan on the resale of Earned Shares acquired under the Plan.
However, under the provisions of the Securities Act of 1933 (the “Securities
Act”) and the rules and regulations of the Securities and Exchange Commission
(the “SEC”), resales of shares acquired under the Plan by certain officers and
directors of the Company who may be deemed to be “affiliates” of the Company
must be made pursuant to an appropriate effective registration statement filed
with the SEC, pursuant to the provisions of Rule 144 issued under the Securities
Act, or pursuant to another exemption from registration provided in the
Securities Act. At the present time, the Company does not have a currently
effective registration statement pursuant to which such resales may be made by
affiliates. These restrictions do not apply to persons who are not affiliates of
the Company; provided, however, that all employees and the award made hereby are
subject to the Company’s policies against insider trading (including black-out
periods during which no sales are permitted) and to other restrictions on resale
that may be imposed by the Company from time- to- time if it determines such
restrictions are necessary or advisable to comply with applicable law.

10. Effect on Other Benefits

Income recognized by you as a result of this award of the Deferred Performance
Units, vesting , or payment of Earned Shares or dividends on your Earned Shares
will not be included in the formula for calculating benefits under any of the
Company’s retirement and disability plans or any other benefit plans.

6



--------------------------------------------------------------------------------



 



11. Compliance With Laws

This Award Letter, the Deferred Performance Units and any Earned Shares issued
hereunder shall be subject to all applicable federal and state laws and the
rules of the exchange on which shares of the Company’s Common Stock are traded.

12. Miscellaneous

          (a) Not an Agreement for Continued Employment or Services. This Award
Letter will not, and no provision of this Award Letter will be construed or
interpreted to, create any right to be employed by or to provide services to or
continue your employment with or provide services to the Company, the Company’s
affiliates, parent, subsidiary or their affiliates.

          (b) Community Property. Each spouse individually is bound by, and such
spouse’s interest, if any, in this award of Deferred Performance Units or in any
shares of Common Stock that may be awarded hereunder is subject to the terms of
this Award Letter. Nothing in this Award Letter shall create a community
property interest where none otherwise exists.

          (c) Amendment for Code Section 409A. This award of Deferred
Performance Units is intended to be exempt from Code Section 409A. If the
Committee determines that this award of Deferred Performance Units is subject to
Code Section 409A, the Committee may, in its sole discretion, amend the terms
and conditions of this Award Letter to the extent necessary to comply with Code
Section 409A.

If you have any questions regarding your award of Deferred Performance Units or
would like to obtain additional information about the Plan or the Committee,
please contact the Company’s General Counsel. Your Award Letter, the Plan and
all attachments should be retained in your files for future reference.

7